DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 5 objected to because of the following informalities: 
 	In claim 5, in line 2, the number “4” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0037404 A1).
Koike et al. (US’ 404 A1) teaches a hair dyeing composition comprising an indole compounds having a chemical formula similar to the claimed formula (1) in the amounts of 0.05 to 5% wt. as claimed in claims 1 and 6 (see page 1, paragraphs, 0003-0004, formula (1) and 
The instant claims differ form the teaching of the reference of Koike et al. (US’ 404 A1) by reciting the mass ratios of the component (A) to the component (E).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the dyeing ingredients  in the composition so as to get the maximum effective amounts and ratios between these dyeing ingredients. The person of ordinary skill in the art would expect such a dyeing composition to have properties similar to those claimed, absent unexpected results. 
5	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0037404 A1) in view of Patel et al. (US 2003/0051297 A1).
	The disclosure of Koike et al. (US’ 404 A1) as described above, does not teach that the dyeing composition is hair cleansing agent as recited in claim 9. Koike et al. (US’ 404 A1) also does not teach the buffering agents of the claimed species as recited in claim 14.

Therefore, in view of the teaching of the secondary reference of Patel et al. (US’ 297 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Koike et al. (US’ 404 A1) by incorporating the organic buffering agents as taught by Patel et al. (US’ 297 A1) to arrive at the claimed invention. Such a modification would have been obvious because Patel et al. (US’ 297 A1) clearly teaches both organic and inorganic buttering agents (see page 5, paragraph, 0092), and, thus, the person of the ordinary skill in the art would be motivated to select any of these buffering agents in the dyeing composition in order to maintain and to adjust the pH level in the dyeing composition, and, would expect such a dyeing composition to have similar properties to those claimed, absent of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761